Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 16, 20 are allowed because as indicated by the Patent Boarding Decision on 08/04/2021 that “we agree with Appellant that the Examiner’s finding that the combination of Schmidt and Comsa teaches the disputed limitation is in error because it is not supported by a preponderance of the evidence.”
Claims 2-15, 17-19, 21 are allowed because of the dependency on the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(fig. 18, par. 118); excluding measurement result from which IDC interference has been removed (par. 131); measurement report message may include information on a TDM. The TDM pattern may include at least one among a DRX period, a DRX-active period, and a DRX subframe offset value (par. 135).

NARASIMHA et al. (US 20120164948) teaches Upon transmitting the CQI and an indication that the measurement period corresponding to the CQI overlapped one or more WiFi/BT transmissions (par. 43).

FU et al. (US 20120252442) teaches the selected pattern could be the one that leads to most time overlap between the measurement gap and the ISM TX period (par. 33).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        02/12/2022